DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 01/25/2021 to the Office Action mailed on 10/26/2021 is acknowledged.

Claim Status
Claims 1-3, 5-18, and 21-23 are pending. 
Claims 1, 3, 5-7, and 11 are currently amended.
Claims 21-23 is newly added.
Claims 4, 19, and 20 are canceled. 
Claims 1-3, 5-18, and 21-23 have been examined.
Claims 11-3, 5-18, and 21-23 are rejected.
Priority
	Priority to 371 PCT/US16/62535 filed on 11/17/2016, which claims priority to application 62/258124 filed on 11/20/2015 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/19/2021 and 08/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Examiner’s Note
The Examiner would like to note that on 01/25/2021 a filing of specification, Amendments After Allowance, and Applicant’s Arguments where filed which include the application number 16/271,331. It appears that these documents have been filed with this application inadvertently. The Examiner, for purposes of this Office Action, has not considered these documents as being material to the instant application.

New (Modified) Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This rejection is modified from the previous Office Action in view of the amendments to the claims.
Claims 1-3, 5-9, 14-18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Corn yield and yield stability under varying nutrient management, crop rotation, and rainfall, Published 01/2012) in view of Smith et al. (US Patent Application Publication 2012/0322659 A1, Published 12/20/2012).
The claims are directed to a method comprising applying a composition comprising LCO to a population of corn seeds, growing or planting said population in a field immediately following at least one planting of corn plants and in need of reduction of corn-on-corn yield penalty. The claims are further directed to the method comprising treatment with a fertilizer and/or herbicide. The claims are further directed to the field not having been intercropped in the previous two, three, four, and/or five growing seasons. 
Ma et al. teach treatment of corn crop in a corn-corn cropping system over the years of 1991-2008 with a combination of nitrogen, phosphate, and potassium showing an increased yield over a corn-corn cropping system over the same years without application of nitrogen, phosphate, and potassium (page 80, Table 2). The application was basal applied prior to sowing (page 76, paragraph 1).

Smith et al. teach compositions for enhancing plant growth and crop yield in legumes and non-legumes; wherein the composition comprises LCO in combination with chitins/chitosans and/or flavonoids and/or herbicides; wherein the composition is applied to seeds to plants (abstract). In a preferred embodiment the composition is applied to corn seeds (paragraphs 0037-0041). LCO concentration can be from 10-6 to 10-10 M (paragraph 0015). LCO is applied at a rate of 1.5 fl oz/cwt to corn seed (paragraph 0039).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the methods of Ma et al. and Smith et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide the additive effect of improving corn crop yield. It would have been obvious to arrive at the instantly claimed amount of LCO on the seeds and/or per acre of field. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It should be noted that the combination of Ma et al. and Smith et al. do not teach application of phosphate solubilizing microorganism and/or Penicillium bilaii. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
The rejection of claims 4, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Ma et al. (Corn yield and yield stability under varying nutrient management, crop rotation, and rainfall, Published 01/2012) in view of Smith et al. (US Patent Application Publication 2012/0322659 A1, Published 12/20/2012) is moot since the claims are canceled.

With regard the rejection of claims 1-3, 5-9, 14-18 and new claims 21-23 under 35 U.S.C. 103 as being unpatentable over Ma et al. (Corn yield and yield stability under varying nutrient management, crop rotation, and rainfall, Published 01/2012) in view of Smith et al. (US Patent Application Publication 2012/0322659 A1, Published 12/20/2012):
Applicant argues that Ma et al. teaches away from the instant claims by teaching that crop rotation provides synergistic benefit with recycled manure to corn yield. Applicant’s argument has been fully considered but found not to be persuasive. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). In the instant case, Ma et al. teach in Table 2 an example where corn was planted in a plot that was in the previous growing season also plant with corn (CC) for at least 17 growing seasons. Ma et al. shows that by treating such a plot with a combination of urea (N), triple superphosphate (P), and potassium (K) in a plot that does not include crop rotation (CC) the yield response is 7.48 and the yield response for a plot that does not include crop rotation and does not 
Applicant also argues that the new claim limitations of amount of LCO in solution and the application rate of 0.25 to 1 fluid ounces per hundred weight (CWT) seed is not taught or suggested. Applicant’s argument has been fully considered but found not to be persuasive. As disclosed above in the modified rejection, these limitations are suggested by the teachings of Smith et al. 
Applicant also argues that there is no motivation to combine the teachings of Ma et al. with Smith et al. and/or have an expectation of success since Smith et al. does not teach applying LCO for reducing CCYP. Applicant’s argument has been fully considered but found not to be persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The prior art suggests application of LCO to corn seeds for corn crop growth. Therefore, it would have been obvious to combine the teachings of Smith et al with the method of Ma et al. in order to improve the method of Ma et al. since Smith et al. teach that application of LCO enhances crop yield. 

For the foregoing reasons the rejection is modified and maintained. 

This rejection is modified from the previous Office Action in view of the amendments to the claims.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Corn yield and yield stability under varying nutrient management, crop rotation, and rainfall, Published 01/2012) in view of Smith et al. (US Patent Application Publication 2012/0322659 A1, Published  as applied to claims 1-3, 5-9, 14-18 and 21-23 above, and further in view of Smith2 et al. (US Patent Application Publication 2008/0248953 A1, Published 10/09/2008).
The claims are further directed to the method applying Bradyrhizobium japonicum.
The teachings of Ma et al. and Smith et al. are discussed above.
Ma et al. and Smith et al. lack a teaching wherein Bradyrhizobium japonicum is applied to corn seeds/ crop field.
Smith2 et al. teach Bradyrhizobium japonicum promotes early growth of corn (paragraph 0355). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add Bradyrhizobium japonicum to the composition of Smith et al. and have a reasonable expectation of success. One would have been motivated to do so in order to promote early growth of corn. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
	Applicant argues that there is no suggestion to combine Smith2 et al. with the Ma et al. and Smith et al. as Smith2 et al. is not related to CCYP and/or a reasonable expectation of success of reducing CCYP. Applicant’s argument has been fully considered but found not to be persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). One of ordinary skill in the art would have been motivated to combine the teachings of Smith2 et al. in order to induce early growth of corn. Therefore, one of ordinary skill in the art would not need to be motivated for the same reason as the instant Applicant to make the modification to Ma et al. but only be motivated by the 
Applicant finally argues that Smith2 et al. does not teach addition of intact B. japonicum but a polypeptide isolated therefrom. Applicant’s argument has been fully considered but found not to be persuasive. It would have been obvious to one of ordinary skill in the art that the addition of intact B. japonicum  would necessarily also introduce the polypeptide produced by B. japonicum. 
For the foregoing reasons the rejection is modified and maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617